Case 18-50762 Doc72 Filed 01/07/19 Entered 01/10/19 15:40:12 Page 1 of 2

UNITED STATES BANKRUPTCY COURT —
DISTRICT OF CONNECTICUT a
BRIDGEPORT DIVISION

   

IN RE: : CHAPTER 7 .
ALF AANONSEN : CASE NO. 18-50762. 27: UNG ST oa
DEBTOR : JANUARY 2, 2019, | Ne
pap 20}4
NOTICE OF APPEARANCE Recetv ved i ‘Le ay
&

Please enter the PRO SE appearance of ALF AANONSEN in the above-entitled case as Debtor.

The undersigned respectfully requests that all notices be given or required to be given in these
proceedings, and all papers served-or required to be served in these proceedings, be served-upon the
undersigned. Please take further notice that the foregoing request includes notices and papers referred to
in the Bankruptcy Rules, and additionally includes, without limitation, notices of any application,

complaint, demand, hearing, motion, pleading or request, formal or informal, whether transmitted or

_ conveyed by mail, telephone and otherwise.

 

 

ALF AXNONSEN
DEBTOR \

2GF-244- BIO
3L2 Oowis He #4

GAramwuich CT Cb$30

 
Case 18-50762 Doc 72 Filed 01/07/19 Entered 01/10/19 15:40:12 Page 2 of 2

CERTIFICATE OF SERVICE

In accordance with the applicable provisions of the Federal Rules of Bankruptcy Procedure,
2002 and 7004, the undersigned certifies that on the 3) Z- day of January, 2019 the following
documents were served on the U.S. Trustee and all appearing parties via the court’s electronic filing
system or, by first class mail on the parties listed in section 2 below.

1. Documents Served:
Notice of Appearance

2. Parties Served Via First Class Mail: None

3. Parties Served Via Court’s electronic filing system:
“Ellery E-Piotkin” ~ wn — . soa ane avian
Law Offices of Ellery E. Plotkin, LLC

16 River Street

Norwalk, CT 06850

(Attorney for Debtor)

Office of the U.S. Trustee
Giamo Federal Building

150 Court Street, Room. 302 =
New Haven, CT 06510 2

Anthony S. Novak

Novak Law Office, P.C.

280 Adams Street
Manchester, CT 06042-1975
AnthonyS Novak @ aol.com
(Chapter 7 Trustee)

 

Jeffrey Hellman

Law Offices of Jeffrey Hellman, LLC
195-Church Street, 10th Floor

New Haven, CT 06510

jeff @jefthellmanlaw.com.

(Attorney for Movant, Michael A. Suarez)

Michael A. Suarez, as Trustee
Of the MAS Family Trust
c/o Attorney Kellianne Baranowsky
Green & Sklarz LLC
700 State Street, Suite 100
New Haven, CT 06511 Aq _ 5 Vow
a __/s/ Elle eo (O
/Effery E. Plotkin
Comrifissioner of Superior Court
